Butlbb, D. J.
Accepting the libellant’s view, of the several important questions of law discussed, he is still not entitled to recover. I find the facts to he, substantially, as stated by the respondent. The verbal agreement respecting supplies, and the time and manner of paying for the vessel’s services, is fully proved by the master and pilot, — is principally admitted, on cross-examination, by the libel-lant, and is not inconsistent with the written memorandum. The agreement is, furthermore, reasonable, and, therefore, probable. It avoid sthe necessity of making advances, or subjecting the vessel to the danger of liens and attachments. That it was not complied with is proved by the same witnesses, — the master and pilot, — who *48in this, as in the other point, are supported by surrounding circumstances,' — the master’s repeated complaints and demands; seeking supplies on the libellant’s credit, leaving the work only when they could ñot be obtained without pledging the vessel; and the absence of any other apparent motive for leaving. The failure of the libellant to keep his contract justified the respondent’s withdrawal. The legal questions raised need not, therefore, be considered at this time.
A decree will be entered for the respondent, with costs.